Citation Nr: 0022814	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-49 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an original evaluation in excess of 40 
percent for neurological manifestations of 
neurofibromatosis.

2. Entitlement to an original evaluation in excess of 10 
percent for gastrointestinal manifestations of 
neurofibromatosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from August 1981 to 
August 1984 and from January 1990 to April 1994.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In October 1996, the Board remanded the veteran's 
claims to the RO for further evidentiary development.

A January 2000 rating decision denied the veteran's claim for 
a total rating based upon unemployability due to service-
connected disabilities.  As a substantive appeal regarding 
this matter is not yet of record, the Board will confine its 
determination to the matters as set for on the decision title 
page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. Prior to March 6, 1997, neurological manifestations of 
neurofibromatosis, starting in 1993, included a history of 
at least three to four atypical absence seizures per week 
that sometimes degenerated into generalized tonic-clonic 
(major) seizure occurring about once a week through 1996. 

3. Since March 6, 1997, the evidence of record establishes 
that the veteran's seizures have been adequately 
controlled with medication.

4. The veteran's gastrointestinal manifestations of 
neurofibromatosis include subjective complaints of 
occasional epigastric pain, diarrhea and constipation with 
no anemia or weight loss and a history of melena.


CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for neurological 
manifestations of neurofibromatosis have been met for the 
period prior to March 6, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.121, 4.124a, 
Diagnostic Code 8999-8911 (1999).

2. The criteria for a rating in excess of 40 percent for the 
veteran's service-connected neurological manifestations of 
neurofibromatosis, for the period from March 6, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.20, 4.121, 4.124a, Diagnostic Code 8999-8911.

3. An evaluation in excess of 10 percent for the veteran's 
service-connected gastrointestinal manifestations of 
neurofibromatosis is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7399-
7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in an April 2000 statement, the 
veteran's representative expressed a concern regarding the 
adequacy of the February 1999 VA neurologic and 
gastrointestinal examinations.  However, the Board finds that 
examinations provide sufficient information regarding the 
veteran's medical history, clinical findings and diagnoses 
from which the Board can reach a fair determination.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed.  To 
that end, the Board notes that it remanded the veteran's 
claims in October 1996 to afford him the opportunity to 
undergo further VA examination and submit additional evidence 
in support of his claims.  The additional VA examination 
reports, and medical records submitted by the veteran, are 
associated with the claims file and no further duty to assist 
him is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected neurological and gastrointestinal manifestations of 
neurofibromatosis and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

I. Factual Background

Service medical records for the veteran's first period of 
service are not reflective of pertinent neurological or 
gastrointestinal complaints associated with 
neurofibromatosis.  When examined for enlistment into service 
in September 1989, there was no report of gastrointestinal or 
neurologic abnormalities and he was found qualified for 
active service.

According to an October 1991 neurology consultation report, 
the veteran had a tissue diagnosis of neurofibromatosis two 
years earlier and sought advice regarding routine care.  A 
November 1991 neurology clinic entry shows neurofibromatosis 
(type) 1 with symptoms of sensory loss in the veteran's left 
arm and surgery to remove a neurofibroma.  A magnetic 
resonance image (MRI) showed a small left frontal venous 
angioma and a single small area of increased T2 signal in the 
left cerebellum.  The clinical impression was 
neurofibromatosis 1 and asymptomatic left frontal venous 
angioma.  

A June 993 Report of Medical Board documents that the veteran 
was hospitalized in May 1993 with new onset seizure.  He was 
admitted for two episodes of unresponsiveness followed by 
postictal confusion in May 1993.  The veteran's wife, who 
witnessed his convulsion, said he became flaccid, stared with 
eye deviation to the ceiling, was unresponsive and became 
pale with some slight perioral cyanosis.  The onset was 
instantaneous, lasted approximately two to five minutes and 
the veteran then experienced a postictal sate of confusion 
and lethargy that lasted approximately thirty to sixty 
minutes.  There were no motor movements, bowel or bladder 
incontinence or tongue biting.  There was no history of 
seizures and no history of trauma.  An electroencephalogram 
(EEG) was within normal limits as was a MRI of the head that 
correlated with a January 1993 MRI.  The lesion of white 
matter previously described in the left cerebellum was 
markedly improved but still present to a small extent.  The 
small venous angioma previously described at the left side 
anterior frontal horn was not seen in this view.  The 
impression of the MRI was improvement in the previously 
described left cerebella white matter lesion and resolution 
of the venous angioma.  Further records indicate that a June 
1993 sleep-deprived EEG was abnormal.  Neurofibromatosis with 
a need to rule out new onset partial complex seizures was 
diagnosed.

A September 1993 MRI showed a left frontal lobe lesion 
described as unchanged since November 1991.  In September 
1993, the veteran complained of abdominal pain and melena.  
An esophagogastroduodensocopy (EGD) revealed a polyp in the 
duodenum and biopsy revealed hyperplastic Brunner's glands.  
An upper gastrointestinal (GI) series showed visceral 
neurofibromatosis.  An October 1993 sleep-deprived EEG was 
abnormal.  Also in October 1993, the veteran was seen in the 
pain management clinic for complaints of epigastric pain and 
severe left-sided headaches for which medication was 
prescribed.  A November 1993 neurology consultation report 
indicates that the veteran requested clarification of a left 
frontal lobe lesion shown on his MRI scan.  The examiner said 
it was essentially unchanged on the September 1993 scan from 
the November 1991 scan, most likely represented a venous 
angioma and recommended yearly repeat MRI.  A November 1993 
otolaryngology record includes diagnoses of astrocytoma 
versus venous angioma

A February 1994 Physical Evaluation Board determined that the 
veteran was unfit for duty due to epilepsy, complex-partial, 
most likely due to left frontal lobe astrocytoma associated 
with neurofibromatosis.  He was placed on the Temporary 
Disability Retired List (TDRL). 

A March 1994 GI Clinic record reflects that the veteran was 
seen for a final follow up examination before leaving 
service.  He was doing fairly well and his complaints of 
chronic abdominal pain and intermittent melena had not 
changed.  The assessment was neurofibromatosis with abdominal 
pain and melena.  These symptoms were considered typical of 
the veteran's illness and likely to continue.  He was 
continued on medication for headaches and GI symptoms.  

Post service, VA and private medical records and examination 
reports, dated from 1994 to 1999, are associated with the 
claims file.

According to a July 1994 VA examination report for 
miscellaneous neurological disorders, the veteran was 
diagnosed with neurofibromatosis in 1989.  In May 1993, he 
had two spells that were not preceded by an aura, of sudden 
onset loss of consciousness with eyes rolling back in his 
head that lasted approximately three minutes.  There was no 
associated tonic-clonic activity, incontinence or tongue 
biting.  There was postictal confusion and somnolence.  A 
brain image showed a mass felt to be a venous angioma versus 
astrocytoma.  Tegretol was diagnosed, although the veteran 
had nine more seizures between May and September 1993.  The 
veteran continued to have approximately one seizure per month 
that were all stereotyped except for three generalized tonic-
clonic seizures that occurred in January and February 1994.  
The veteran complained of worsening headaches that began in 
1990, with band-like constant, achy pain but no nausea, 
vomiting or photophobia.  He said it had become 24 hours per 
day and was refractory to multiple medications.  The veteran 
denied hemisensory changes, hemiparesis, diplopia, 
dysarthria, dysphagia, vertigo or cognitive changes.  He 
noted worsening coordination and balance, especially while 
walking, but without falls, although he experienced near 
falls.  

Further, mental status examination showed the veteran was 
alert and oriented by three with normal facial sensation and 
strength, normal gag, normal hearing acuity and corneal 
reflexes, normal power, gait and coordination.  A MRI 
performed in May 1994 was normal with no evidence of a venous 
angioma or other mass lesion.  An EEG performed in October 
1993 showed focal slowing in the left temporal region with 
sharp transience in the same region.  The examiner diagnosed 
neurofibromatosis type 1 and stated that, except for 
seizures, the veteran's deficits at this time appeared 
minimal.  Other diagnoses included complex partial seizures 
that occurred with increased frequency and severity due to 
neurofibromatosis and chronic tension type headaches of 
unclear etiology.

An August 1994 VA general medical examination report reflects 
the veteran's history and complaints, as described above, 
with complaints of diarrhea and upset stomachs that started 
approximately two years earlier.  He said an endoscopy 
revealed multiple nodules consistent with neurofibromatosis 
type 1.  On examination, the veteran appeared in no acute 
distress, with normal bowel sounds and no hepatosplenomegaly.  
The examiner diagnosed neurofibromatosis type 1 with 
cutaneous and CNS (central nervous system) manifestations.  
According to the physician, the veteran had chronic dyspepsia 
and episodic diarrhea, consistent with neurofibroma 
infiltration of the gastrointestinal tract for which there 
was no treatment.

VA hospitalized the veteran in August 1994 for surgical 
treatment of bilateral subcutaneous mastectomy.  When 
examined for admission, his neurologic examination was intact 
with 5/5 motor and cerebral abnormalities. 

VA outpatient medical records dated from 1994 to 1996 show 
that a May 1994 MRI of the veteran's brain was negative and, 
in June 1994, he underwent an endoscopy (EGD) and 
colonoscopy.  He reported occasional abdominal cramping, 
constipation and heartburn.  The colonoscopy showed a 
possible polyp and the EGD report diagnosed distal 
esophagitis, mild gastritis, and Brunner's gland hyperplasia.  
The EGD pathology report diagnosed non-specific duodenitis 
and a tubular adenoma in the colon, with a normal stomach.

When seen in the VA Neurology Clinic in October 1994, the 
veteran, who was 6' tall and weighed 206 pounds, complained 
of increased ongoing bilateral headaches for the past year, 
and left arm numbness since surgery for tumor removal.  A May 
1995 record includes diagnoses of gastroesophageal reflex 
disease (GERD), clonic adenoma and neurofibromatosis.  A June 
1995 colon poly biopsy showed a ganglioneuroma consistent 
with neurofibromatosis.  In March 1996, he complained of more 
frequent seizures, several times a week, never more than once 
a day.  His Dilantin level was increased.

According to a July 1996 VA outpatient record, the veteran 
complained of worsening bloating, dyspepsia and irregular 
bowel movements.  The veteran was a cook in a country club 
and said he was happy in his job.  Physical examination 
revealed abdominal wall tenderness and pain.  The clinical 
impression included chronic symptom complex: epigastric pain, 
bloating, irregular bowel movements.

The veteran was privately hospitalized in September 1996 for 
treatment of nausea, vomiting and increasing ataxia.  He also 
complained of severe abdominal pain, mainly in the epigastric 
area.  He was admitted for management of Dilantin toxicity.  
Final diagnoses included Dilantin toxicity, uncontrolled 
seizure disorder, and GERD.  Thereafter, he was transferred 
to another hospital for treatment of intractable seizures 
over the past three days.  He was noted to have atypical 
absence seizures that started three years ago, averaged three 
to four times a week, but sometimes degenerated into 
generalized tonic-clonic seizures that occurred about once a 
week.  During the past seven to 10 days, the veteran had a 
near constant left parietooccipital headache and an increase 
in the frequency of seizures.  Two days earlier he had three 
seizures and two again earlier in the day.  He denied nausea, 
vomiting and visual loss but had an unsteady gait and 
tinnitus.  An EEG was normal, although one episode of 
stiffening in the upper extremities was noted but there was 
no brain wave change noted to correlate with clinical 
findings.  Discharge diagnoses included complex partial 
epilepsy and pseudo-seizures.  A head MRI showed a small 
lacunar infarct in the brain stem area with no tumor seen.  
Depakote was prescribed.   

The veteran underwent a VA examination for his stomach in 
March 1997 and complained of occasional midepigastric pain 
with occasional dark tarry stools, most recently three weeks 
ago.  A September 1993 endoscopy showed a normal esophagus 
with some duodenal inflammation and biopsy consistent with 
chronic inflammation and hypertrophic Brunner's glands.  A 
September 1994 endoscopy was diagnosed consistent with 
esophagitis, duodenitis and normal stomach.  Prescribed 
medication helped the veteran's complaints of epigastric 
pain.  He denied frequent reflux symptoms, had occasional 
diarrhea and constipation and usually had bowel movements 
within normal limits.  His weight varied as much as 20 pounds 
in the last year with maximum being 220 pounds.  On 
examination, the veteran was in no acute distress, oriented 
times three and weighed 94 kilograms.  Examination of the 
abdomen showed it to be slightly protuberant without masses, 
tenderness or organomegaly with normal bowel sounds.  Rectal 
examination was normal.  Diagnoses included history of 
recurrent esophagitis and duodenitis, improved with Prilosec 
medications.  

A VA examination for intestines was also performed in March 
1997.  The examination report notes the veteran's complaints 
of epigastric pain and occasional black tarry stool.  A 
September 1993 endoscopy showed a normal esophagus and biopsy 
of the duodenum showed inflammation with hyperplastic 
Brunner's gland.  Small bowel examination was within normal 
limits.  An endoscope and colonoscopy in June 1994 showed 
esophagitis and duodenitis with normal stomach and a tubular 
adenoma that was removed from the colon.  A June 1995 
colonoscopy report showed a poly was biopsied and diagnosed 
as consistent with a neurofibroma.  The examiner diagnosed 
neurofibromatosis with evidence of intestinal fibromas and it 
was presumed that the veteran's episodes of dark tarry stools 
were secondary to bleeding neurofibromas in the 
gastrointestinal tract.  

A March 1997 VA examination report for epilepsy reflects 
that, aside from seizure disorder, the veteran had no other 
neurological manifestations of his disease.  His seizures 
started in 1993, as frequently as three times per month, and 
he took various prescribed medications, most recently 
Depakote.  His seizures were as described above.  The veteran 
did not smoke or drink and worked part time as a cook.  On 
examination, he was awake, alert and fully oriented with 
clear and appropriate speech.  He had full upper and lower 
extremity strength.  The examiner noted that the veteran had 
a seizure disorder secondary to neurofibromatosis and was 
seizure free for two and one half months, but prior to that 
he was quite debilitated by his seizures.  The September 1996 
MRI of the veteran's brain showed no mass lesion to account 
for his seizures.

Also in March 1997, the veteran underwent a VA examination 
for miscellaneous neurological diseases and reported his 
history of seizure disorder.  He reported up to three 
seizures per month that started with a ringing in his ears, a 
blue flash before his eyes and loss of consciousness that 
developed into generalized tonic-clonic activity of all 
extremities that lasted up to two minutes.  Postictally, he 
was left with a headache and had no associated incontinence 
or tongue biting.  He recently started to take Depakote and 
was seizure-free for ten weeks.  A September 1996 MRI of his 
brain showed no mass lesions to account for his seizures.  On 
examination, the veteran was awake, alert and fully oriented 
with clear and appropriate speech.  There was no cranial 
nerve deficit and he had full upper and lower extremity 
strength.  His station and gait were normal.  In the VA 
examiner's opinion, the veteran had neurofibromatosis with a 
neurologic manifestation of seizures. 

In a May 1997 statement, Marcia Willing, M.D., Ph.D., a 
geneticist, said she examined the veteran in April 1997 
regarding his complaints of decreased sensation, numbness and 
tingling, with pain in his lower extremities, particularly 
persistent for the past two months.  Dr. Willing reviewed the 
veteran's history, as set forth above, noting headaches that 
began in 1990 and a partial complex seizure disorder that 
began in June 1993.  An initial EEG was normal, but a sleep 
deprived EEG in June 1993 was abnormal.  An initial computed 
tomography (CT) scan showed no change from previous MRIs 
obtained in 1991 and 1992.  A brain MRI performed in 
September 1993 showed a small inferior cerebellar density, 
perhaps consistent with low-grade glioma and a left caudate 
and left frontal horn enhancing lesions.  The left frontal 
horn lesion was initially felt to be a venous angioma but, 
according to Dr. Willing, most likely represented a low-grade 
astrocytoma secondary to the veteran's neurofibromatosis.  An 
October 1993 sleep deprived EEG was abnormal both awake and 
asleep due to slowing in the left temporal area.   Medication 
was prescribed.  When evaluated in September 1996, Dr. 
Willing noted that a brain and brain stem MRI showed no 
evidence of tumor, but there was an incidental finding of a 
small lacunar left cerebellar infarct or perivascular space.  
An EEG was preformed drowsy and sleeping and was normal.  One 
episode of stiffening in the upper extremities was noted but 
there was no brain wave change noted to correlate with 
clinical findings.  Depakote was prescribed and the veteran 
had no seizures since that time.  Dr. Willing also noted the 
veteran's history of abdominal pain and melena and that he 
was evaluated in September 1993 in the GI clinic in service.  
An EGD showed a single polyp in the duodenum and the biopsy 
revealed hyperplastic Brunner glands.  An upper GI and small 
bowel follow-through revealed another lesion that appeared 
somewhat different in the distal aspect of the duodenum.  A 
June 1994 VA evaluation for intermittent duodenal pain and 
increased melena included an EGD and colonoscopy and biopsies 
revealed Brunner gland hyperplasia.  A June 1995 endoscopic 
biopsy showed an adenomatous polyp but microscopic evaluation 
was consistent with ganglioneuroma. 

 On examination of the veteran, Dr. Willing reported that his 
reflexes were 2+ and bilaterally symmetrical with down going 
toes.  Cranial nerves were intact, strength was 5/5 in upper 
and lower extremities, with some mild decrease in sensation 
in the middle aspect of his lower extremities but sensation 
in the upper extremities was normal.  The impression and 
diagnoses included neurofibromatosis type 1, partial complex 
seizure disorder, past history of abdominal pain and melena 
with biopsy proven ganglioneuroma consistent with visceral 
involvement of neurofibromatosis.  Dr. Willing commented that 
many of the veteran's medical problems, including his 
headaches, partial complex seizure disorder and abdominal 
pain and melena, seemed to be related to his 
neurofibromatosis.  He also had a new onset of numbness and 
tingling and decreased sensation in his lower extremities.  
The specialist stated that the veteran's medical records 
reflected some confusion or discrepancy about the enhancing 
lesions in his cerebellum and frontal lobe.  The veteran's 
neurologic examination was not particularly remarkable.  
Further tests were recommended.  Additionally, she stated 
that is was likely that more than one part of the veteran's 
gastrointestinal tract was involved but removal of what was 
likely to be numerous ganglioneuromas of the gastrointestinal 
tract was not recommended.  

In a June 1997 letter to the veteran and his wife, Dr. 
Willing said an MRI showed a small lesion on the left in the 
front part of the brain (frontal lobe), noted in 1994 and 
unchanged since that time.  It most likely represented an 
area of fibrosis (collection of connective tissue and 
scarring) or a low-grade glioma that was a common tumor 
associated with neurofibromatosis.  Dr. Willing said there 
was nothing on the 1997 or 1994 brain MRI that was worrisome 
or indicative of a malignancy that needed further treatment.  
Recent spine studies were also normal.  Therefore, there was 
no underlying cause for the veteran's decreased sensation in 
his lower extremities.  As to his abdominal complaints, the 
VA abdominal CT showed multiple cysts, particularly in both 
kidneys.

In February 1998, the veteran underwent a service department 
evaluation in conjunction with his TDRL status.  This was the 
second examination since placement on the TDRL list and the 
veteran's symptoms were described as essentially unchanged 
from the last period examination.  He reported the episode of 
Dilantin toxicity a year earlier, new medication (valproic 
acid) and improved seizure control with one or two seizures 
in the past six months.  Side effects included fatigue, 
drowsiness and balance.  He used a cane and said he was 
status post-left sided weakness.  Also new, since 
approximately March 1997, was bilateral lower extremity 
sensory change with decreased sensation, numbness, tingling 
and pain.  This improved somewhat and was currently 
intermittent.  Long distance walking caused shortness of 
breath.  He experienced allergy exacerbation that caused 
shortness of breath.  He had headaches on a daily basis.  The 
veteran worked approximately eight hours a week as a cook 
assistant, otherwise he was unable to drive and perform 
activities of daily living.  On examination, the veteran had 
decreased pinprick in his left forearm, otherwise no 
abnormalities were reported.  He used a cane for long 
distances.  Tandem gait was mild to moderately unstable.  MRI 
of the brain and brain stem in May 1997 showed a stable low-
grade glioma of the left frontal lobe, compared with the 1994 
examination.  CT of the abdomen performed in June 1997 
revealed medullary cystic disease.  Final diagnoses were 
epilepsy, complex partial, most likely due to left frontal 
lobe astrocytoma associated with neurofibromatosis, 
neurofibroma type 1 and neurofibroma with gastrointestinal 
tract involvement.  The examiner commented that the veteran 
had severe compromise of his activities of daily living 
including inability to drive because of his medical 
condition.  The veteran was unfit to return to active duty.   
In March 1998, the Department of the Navy advised the veteran 
that he was retained on the TDRL as unfit with a physical 
disability.

The veteran was afforded new VA examinations in February 
1999.  An intestinal examination report indicates that the 
veteran had a history of neurofibromatosis, not generally 
associated with gastric conditions, according to 
neurological, dermatological and general medical texts 
consulted for the examination.  He underwent endoscopy in 
June 1998 with a finding of colonic polyps and hyperpigmented 
patches on the colon walls.  Biopsy of the lesions was read 
as ganglioneuromas and he was diagnosed with visceral 
neurofibromatosis with bleeding.  The veteran denied current 
bright red blood per rectum, weight change, constipation, 
diarrhea and bloating.  On examination, the abdomen was soft, 
slightly protuberant without masses, tenderness or 
organomegaly.  Normal bowel sounds were present.  Rectal 
examination revealed normal sphincter tone and stool was 
negative for occult blood.  The impression was colonic polyps 
diagnosed as ganglioneuromas, probably associated with 
neurofibromatosis. 

An abdominal examination report reflects that a CT scan of 
the abdomen in December 1998 showed renal cysts but was 
otherwise without masses of the abdomen.  The veteran 
reported the last episode of melena was greater than 4 months 
earlier.  He complained of chronic epigastric burning without 
GERD, nausea or vomiting and his weight was stable.  He had 
no history of anemia.  Abdominal examination revealed it to 
be soft, slightly protuberant without masses, tenderness or 
organomegaly.  There were normal bowel sounds present.  
Rectal examination was unremarkable and findings were 
negative for occult blood in the stool.  The impression was 
neurofibromatosis and gastritis with history of melena.  The 
examiner commented that gastric lesions secondary to 
neurofibromatosis were a rare occurrence and the veteran's 
symptoms were more consistent with common gastritis with 
occasional gastrointestinal bleeding, probably unrelated to 
neurofibromatosis unless proven by upper EGD.

The veteran also underwent VA examination for epilepsy and 
his seizure history, set forth above, was noted.  According 
to the examination report, in approximately September 1993, 
the veteran had onset of episodes that began as a flash of 
blue light, then a period of unresponsiveness, but without 
loss of consciousness or tonic clonic motions or 
incontinence.  A postictal headache and fatigue that lasted 
two or three hours usually followed these.  EEG studies were 
normal.  He was diagnosed with complex partial seizures, with 
the most recent attack in November 1998 and his Depakote 
treatment was increased.  On examination, the veteran was 
alert and oriented.  There was no focal weakness.  Mental 
status examination was unremarkable.  Diagnoses included 
neurofibromatosis, small lesion left frontal lobe of unclear 
nature, but stable and complex partial seizures currently 
under treatment.   The VA examiner commented that the 
veteran's complex partial seizures would definitely be 
secondary to his cerebral lesion, although they had elements 
suggestive of vascular event.  As to whether the frontal 
lesion was due to his neurofibromatosis was unclear, but the 
doctor said it was entirely unknown since the exact nature of 
the veteran's lesion was not clear-cut, although 
neurofibromatosis was known to produce cerebral gliomas.

A neurological examination report reflects the veteran's 
history as set forth above with a long history of headaches 
that occurred approximately every other day, usually arising 
over the occiput and occasionally radiating to the frontal 
region.  There was no preceding aura or visual or 
neurological changes during these headaches.  They lasted 
approximately two hours to one half day with no phonophobia 
but occasional discomfort to exposure to bright lights.  He 
was able to continue to be functioning with these headaches 
and denied nausea or vomiting.  Some slight improvement was 
obtained with over-the-counter analgesics.  On examination 
the veteran was alert and oriented times three with no focal 
weakness.  There were no sensory deficits.  Diagnoses 
included macular tension style headaches, small, stable and 
therefore apparently benign lesion of the left frontal lobe, 
findings of lacunar infarct, brain stem and 
neurofibromatosis.  The VA examiner commented that the 
veteran's headaches did not appear to be related to his 
neurofibromatosis.  The left frontal lobe lesion may be a 
glioma secondary to neurofibromatosis, but that was not 
proven one way or the other.

In an October 1999 Addendum to the February 1999 VA 
gastrointestinal examination reports, the VA examiner 
explained that an upper endoscopy was not performed as part 
of the evaluation because in April 1994, the veteran 
complained of abdominal plain and intermittent melena and 
underwent an upper endoscopy, the findings of which were 
gastritis and mild esophagitis without any report of 
neurofibromas.  That gastroenterologist felt the findings and 
symptoms were consistent with peptic ulcer disease and 
treated it appropriately.  The veteran's symptoms were not 
changed to a significant degree and, therefore, the VA 
examiner said there was no medical indication for a 
repetition of the invasive procedure.

In an October 1999 Addendum to the February 1999 VA 
neurological examination reports, the VA doctor noted that 
complex partial seizure disorder was diagnosed and the 
current vogue was to use this descriptive phrase, rather than 
the previous description of minor seizure disorder.  Tonic 
clonic seizure described a major motor seizure that the 
veteran did not have.  It was also noted that the veteran 
continued to be employed.

II. Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered, it should be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A. Neurological Manifestations of Neurofibromatosis

The veteran's neurological manifestations of 
neurofibromatosis have been rated analogous with epilepsy.  
Petit mal epilepsy is evaluated under the general rating 
formula for minor seizures. 38 C.F.R. § 4.124a, Diagnostic 
Code 8911.

A 40 percent evaluation requires at least one major seizure 
in the last six months or two major seizures in the last 
year; or an average of at least 5 to 8 minor seizures weekly.  
Id.  A 60 percent evaluation requires an average of at least 
one major seizure in four months over the last year; or 9 to 
10 minor seizures per week.  38 C.F.R. 4.124a, Diagnostic 
Codes 8911.  An 80 percent evaluation is warranted with at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly.  Id.  A 100 percent evaluation 
requires at least 1 major seizure per month.  Id.

A "major seizure" is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  Id., Notes 1 and 2.  
A "minor seizure" consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head; or 
sudden jerking movements of the arms, trunk or head; or 
sudden loss of postural control.  Id.  It is important to 
note that major and minor are categories of seizures for VA 
rating purposes; they are not medical terms.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1502 (28th ed. 1994).  The 
notes providing guidance in rating seizure disorders further 
provide that, when there are major and minor seizures, the 
rating should be based on the predominant type.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911, Note 2.  Further, no 
distinction is to be made between nocturnal and diurnal major 
seizures.  Id., Note 3.

When continuous medication is shown necessary for the control 
of epilepsy, the minimum evaluation will be 10 percent.  
38 C.F.R. § 4.124a. (General Rating Formula for Major and 
Minor Epileptic Seizures, NOTE (1).  This rating will not be 
combined with any other rating for epilepsy. Id.  In the 
presence of major and minor seizures, rate the predominating 
type. Id. , Note 2.

1. Prior to March 6, 1997

The Board finds that the medical evidence and information 
provided by the veteran concerning the frequency and nature 
of his seizures to be credible, as it is relatively 
consistent with contemporary medial evidence.  While the 
veteran was diagnosed with partial complex (minor) seizures, 
the evidence on file also shows that he experienced at least 
three tonic-clonic (major) seizures between January and 
February 1994.  In March 1996, a VA outpatient record shows 
that the veteran reported increased seizure frequency, up to 
several a week, but not more than one a day.  Moreover, the 
September 1996 private hospital records describe atypical 
seizures that started three years earlier, averaged 3 to 4 
times a week, but sometimes degenerated into generalized 
tonic-clonic seizure, occurring about once a week.  In the 
Board's opinion, as the veteran, therefore, experienced an 
average of at least one major seizure in four months in 1994, 
1995 and 1996, the evidence supports assignment of a 60 
percent evaluation for the veteran's seizure disorder for the 
period prior to March 6, 1997.  However, an 80 percent 
evaluation is not warranted, as the evidence does not show 
that the veteran averaged at least one major seizure in three 
months over the last year or more than 10 minor seizures 
weekly.  The benefit of the doubt has been resolved in the 
veteran's favor to this extent.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8911.  

2. From March 7, 1999

With respect to the period beginning March 6, 1997, the 
evidence on file shows that the veteran told the VA examiner 
at that time that his medication had been changed and he had 
been seizure-free for two and one half months and, in 
February 1998, he reported one or two seizures in the past 
six months when examined for retention on the TDRL.  Further, 
the February 1999 VA examination report shows that the 
veteran reported his most recent seizure attack in November 
1998.  The medical evidence on file thus indicates that the 
veteran's seizures have been adequately arrested with the use 
of increased levels of varying medications.  Accordingly, 
there is no basis for the assignment of a schedular rating 
higher than 40 percent for neurological manifestations of 
neurofibromatosis for the period from March 6, 1997.  

As to the veteran's headaches, while Dr. Willing, in May 
1997, expressed her opinion that they were among the 
manifestations of the veteran's neurofibromatosis, the 
February 1999 VA examiner opined that the headaches were 
macular tension-style headaches.  Nevertheless, even assuming 
that his headaches are a manifestation of his 
neurofibromatosis, an increased disability evaluation is not 
warranted.  Under Diagnostic Code 8100 for migraine 
headaches, zero percent evaluation will be assigned where 
there are less frequent attacks, a 10 percent evaluation will 
be assigned where there are characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  There is no medical evidence to show a 
diagnosis of migraine headaches.

Finally, the Board recognizes that the February 1998 service 
department examination report indicates that the veteran was 
only able to work 8 hours per week, was unable to drive or 
perform activities of daily living and required a cane to 
ambulate.  That examiner concluded that the veteran had 
severe compromise of his activities of daily living, 
including inability to drive, because of his medical 
condition.  While the Board is sympathetic with the veteran's 
physical limitations imposed upon him by his service-
connected disabilities, as noted above, such evidence is more 
appropriately reserved for consideration of the veteran's 
claim for a total rating based upon unemployability due to 
service-connected disabilities, that is not currently before 
the Board.

Accordingly, the veteran is entitled to a 60 percent rating 
for the period prior to March 6, 1997 and a 40 percent rating 
for the period from March 6, 1997.  38 U.S.C.A. § 5107.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).

B. Gastrointestinal Manifestations of Neurofibromatosis

The veteran's gastrointestinal manifestations of 
neurofibromatosis have been rated by analogy to irritable 
colon syndrome.  A mild disorder, with disturbances of bowel 
function and occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  38 C.F.R. 4.114, 
Diagnostic Code 7319.  A moderate disability with frequent 
episodes of bowel disturbance and abdominal distress warrants 
a 10 percent evaluation.  Id.  A severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
evaluation.  Id.

Under Diagnostic Code 7307 (for hypertrophic gastritis), 
chronic gastritis with small nodular lesions and symptoms 
warrants a 10 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7307 (1999).  Chronic gastritis with multiple 
small eroded or ulcerated areas, and symptoms, warrants a 30 
percent evaluation.  Id.  A 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  Id.

Further, under Diagnostic Code 7346 (hiatal hernia), a 10 
percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity and a 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, phytosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations of severe impairment of 
health.  Id.

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113 (1999), there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. §§ 4.14. 4.114 (1999).  
The principle relating to pyramiding proclaims that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected rating, and the rating of the same 
manifestation under different diagnoses, is to be avoided. 
Id.

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Minor weight loss or great losses of weight for periods of 
brief duration are not considered of importance in rating.  
38 C.F.R. § 4.112 (1999).  Rather, weight loss becomes of 
importance where there is appreciable loss that is sustained 
over a period of time. Id.  In evaluating weight loss, 
generally, consideration will be given to not only standard 
age, height and weight tables, but also to the particular 
predominant weight pattern as reflected by the records.  Id.

After reviewing the evidence of file, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for any of the time period in question.  The 10 percent 
rating contemplates chronic gastritis with small nodular 
lesions (identified by gastroscope and symptoms (Diagnostic 
Code 7307), moderate irritable bowel syndrome (Diagnostic 
Code 7319) and epigastric distress consistent with less than 
considerable impairment of health (Diagnostic Code 7346).  As 
noted above, separate ratings for these pathologies are 
prohibited.  38 C.F.R. § 4.14.

There is no evidence had the veteran had confirmed eroded or 
ulcerated areas of the gastrointestinal tract at any time.  
Test results documented a single polyp in his duodenum and 
biopsy revealed hyperplastic Brunner glands; another lesion 
was found in the distal aspect of the duodenum.  Neither 
active ulcer nor significant hernia nor reflux disease or 
hernia was diagnosed during recent VA examinations in 1997 
and 1999.  Further, when examined by VA in February 1999, the 
veteran denied gastroesophageal reflux disease, weight 
change, constipation, diarrhea and bloating.  His last 
episode of melena was more than four months prior to the 
examination.  The veteran's complaints of chronic epigastric 
burning without evidence of diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress, are insufficient to warrant an increased rating 
under Diagnostic Code 7319.  Further, there is no confirmed 
evidence of hypertrophic gastritis to warrant an increased 
rating under Diagnostic Code 7307.

The Board finds no evidence of persistent recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health that 
would warrant a 30 percent evaluation under Diagnostic Code 
7346.  At the August 1994 VA examination, the veteran denied 
nausea and vomiting and complained of diarrhea and upset 
stomachs.  In March 1997, he complained of occasional 
epigastric pain and dark tarry stool, most recently three 
weeks earlier and said bowel movements were usually within 
normal limits.  There was no suggestion that the veteran 
showed signs or symptoms of considerable impairment of health 
due to gastrointestinal disability.  Specifically, he 
appeared to be in no acute distress and was not poorly 
nourished.  In the most recent VA examination in 1999, he 
specifically denied diarrhea, bloating, weight changes, 
nausea, vomiting, anemia and constipation.  In fact, in 
October 1999, the VA examiner said findings of an April 1994 
endoscopy were gastritis and mild esophagitis and the 
veteran's symptoms had not changed to a significant degree to 
warrant repetition of the invasive procedure.  This evidence 
does not support a finding of considerable impairment of 
health that would warrant a higher rating under Diagnostic 
Code 7346.

Accordingly, the Board finds that the preponderance of 
evidence does not support an increased rating for 
gastrointestinal manifestations of neurofibromatosis.  The 
current objective findings more nearly approximate those for 
the 10 percent rating and, accordingly, the lower rating is 
for application.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7399-7319.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1999).  There has been no 
showing that service-connected disabilities have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 60 percent evaluation is granted for neurological 
manifestations of neurofibromatosis for the period prior to 
March 6, 1997, subject to the provisions governing the 
payment of monetary benefits.

An evaluation in excess of 40 percent is denied for 
neurological manifestations of neurofibromatosis for the 
period from March 6, 1997.

An evaluation in excess of 10 percent is denied for 
gastrointestinal manifestations of neurofibromatosis.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

